UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5106


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JULIO CESAR TEJEDA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00131-RJC-8)


Submitted:   January 20, 2012             Decided:   January 27, 2012


Before DUNCAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noell P. Tin, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Julio      Cesar   Tejeda      appeals    the   84-month    sentence

imposed following his guilty plea to conspiracy to possess with

intent to distribute          heroin, in violation of 21 U.S.C. § 846

(2006).   Counsel for Tejeda has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether

trial counsel provided ineffective assistance at sentencing and

the reasonableness of the sentence imposed.                  Counsel states,

however, that he has found no meritorious grounds for appeal.

Tejeda has filed a pro se supplemental brief raising additional

issues.   We affirm.

           To   the    extent      that   Tejeda    challenges   the   sentence

imposed by the district court, we review under a deferential

abuse of discretion standard.             Gall v. United States, 552 U.S.
38, 51 (2007); United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).     We begin by reviewing the sentence for significant

procedural error, including such errors as “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) (2006) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines range.”        Gall, 552 U.S. at 51.             If there are no

procedural      errors,       we     then     consider     the    substantive

                                          2
reasonableness of the sentence, taking into account the totality

of the circumstances.             United States v. Mendoza–Mendoza, 597
F.3d 212, 216 (4th Cir. 2010).

             “When rendering a sentence, the district court ‘must

make   an     individualized        assessment        based        on   the     facts

presented.’”     United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50) (emphasis omitted).

Accordingly,     a    sentencing     court    must    apply    the      relevant   §

3553(a)     factors   to    the   particular       facts    presented     and    must

“‘state in open court’” the particular reasons that support its

chosen sentence.       Id. (quoting 18 U.S.C.A. § 3553(c) (West 2000

& Supp. 2011)).       The court’s explanation need not be exhaustive;

it must be “sufficient ‘to satisfy the appellate court that the

district court has considered the parties’ arguments and has a

reasoned     basis    for   exercising       its   own     legal    decisionmaking

authority.’”     United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (alterations omitted).

             We conclude that the sentence imposed by the district

court was both procedurally and substantively reasonable.                        The

district court calculated the Guidelines range and understood

that it was advisory.             Furthermore, it is apparent that the

court had a reasoned basis for its decision.                  The court made an



                                         3
individualized statement explaining the sentence imposed. Thus,

the court imposed a reasonable sentence under the circumstances.

            Additionally, Tejeda is not entitled to relief on his

claim of ineffective assistance of counsel.                              We will address a

claim of ineffective assistance on direct appeal only if the

lawyer’s    ineffectiveness          conclusively         appears            on    the       record.

United    States    v.     King,    119 F.3d 290,       295       (4th      Cir.      1997).

Otherwise,    such       claims    are     more    properly            raised     in     a   motion

filed pursuant to 28 U.S.C.A. § 2255 (West Supp. 2011).                                            Our

review     convinces       us     that     ineffective             assistance           does       not

conclusively appear on the face of this record, and therefore we

decline to address this claim on direct appeal.

            In     his     supplemental           pro    se        brief,         Tejeda       first

challenges the district court’s subject matter jurisdiction over

drug   offenses.          This     claim    is     without         merit.           See       United

States v.     Leshuk,       65 F.3d 1105,       1111-12          (4th       Cir.       1995)

(rejecting       Commerce    Clause       challenge       to       §    841(a));         see    also

Prou v.    United       States,    199 F.3d 37,    45       (1st      Cir.       1999)      (“A

federal     district        court        plainly        possesses            subject         matter

jurisdiction over drug cases”).

            Tejeda also claims that the district court erred in

applying    an    enhancement       for     his    role       in       the   offense         and    in

calculating       the    amount     of     heroin        attributable              to    him       for

sentencing purposes.             We have reviewed the record and find no

                                             4
error in the district court’s application of the leadership role

enhancement or in its findings as to drug quantity.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      affirm    the   district   court’s   judgment.        We    deny

counsel’s motion to withdraw.             This court requires that counsel

inform Tejeda, in writing, of the right to petition the Supreme

Court   of   the     United    States    for   further   review.     If    Tejeda

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may renew his

motion for leave to withdraw from representation.                     Counsel’s

motion must state that a copy thereof was served on Tejeda.                      We

deny Tejeda’s motion for an injunction pending appeal, and we

dispense     with     oral    argument     because   the   facts     and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                          5